PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 12454867
Filing Date: May 26, 2009
Appellant(s): Medhi Saeedi. 



__________________
Miriam L. Martinez
Reg. No. 5125822455

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2022 appealing from the Office action mailed 9/21/2021
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims are 1-2, 4-5, 7-8, 10-11, 13-15, 17-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over US 20160165235 A1-LA, in view of US 20100302453 A1-Paschalakis et al (Hereinafter referred to Pas”), in further view of US 20090207315 A1-Ikeda et al (Hereinafter referred to as Ikeda”).
Regarding claim 1, LA discloses a method (Fig. 8) comprising:
comparing pixel activity of a first block of a first image to pixel activity of a plurality of candidate blocks of a second image to determine a difference in pixel activity ([0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference))
estimating motion between a first image and a second image based on a cost ([0078], wherein the Lagragian coefficient (cost) is used for motion estimation. In other words, motion estimate is based on a cost, the cost based on a subset of plurality of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks have differences in pixel activity ([0078], wherein distmt is a distortion of the difference between a pixel (pixel activity) between two blocks. Jmt is the rate distortion cost that is based on distmt (at least part on the difference in pixel activity; La discloses in Fig 5, [0105] comparing macroblocks between multiple frames. The examiner would like to note that there are several blocks in a macroblock, which is interpreted as a subset). In fact, [0105-0106] discloses comparing each row of the macroblocks. This is interpreted as estimating motion between the first and the second image based on a cost, the cost based on a subset of candidate blocks of the second image having differences in pixel activity with the first block of the image ); and 
encoding the first image based on the estimated motion for transmission across a network ([0090], wherein encoding data output from motion vector information. In other words, encoding is based on motion estimation).
LA fails to disclose comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a second block of a second image to determine a difference in pixel activity.
However, in the same field of endeavor, Pas discloses comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a plurality of candidate blocks of a second image to determine differences in pixel activity, ([0012], wherein comparing the intensity values of pixels within the intensity values of pixels in at least one other frame in the sequence to generate intensity difference values (variations); [0014], wherein determine the sign of each intensity difference value; [0016], wherein determine a measure of uniformity of the direction of intensity variations between the frame and other frames).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA to disclose comparing pixel activity comprising variations of pixel intensities of a first block of a first image to pixel activity comprising variations of pixel intensities of a second block of a second image to determine a difference in pixel activity as taught by Pas, to enhance robustness to motion and global motion compensation ([0073], Pas).
LA and Pas fail to disclose estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold.
However, in the same field of endeavor, Ikeda discloses estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA and Pas to disclose estimating motion between the first and the second image based on a subset of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks has differences in pixel activity with the first block of the image less than a threshold as taught by Ikeda, to be able to accurately determine the reliability of the detected motion vector ([0022], Ikeda).
Regarding claim 2, Ikeda discloses the method of claim 1, wherein estimating motion comprises comparing pixels of the first block of the first image to pixels of a second block of the second image in response to determining that a difference in pixel activity between the first block and the second block is less than a threshold value ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract).
Regarding claim 4, Ikeda discloses the method of claim 1 wherein comparing pixel activity comprises identifying the subset of candidate blocks of the second image having differences in pixel activity with the first block of the first image within the threshold value ([0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract), wherein the pixel activity is measured using a first pixel activity metric (abstract, calculating an activity value; [0007-8], sum of absolute difference).
Regarding claim 5, LA in view of Ikeda discloses the method of claim 4, further comprising: comparing pixel activity of each block of the subset of candidate blocks of the second image with the first block of the first image (Ikeda,[0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract; LA-([0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference)), wherein the pixel activity is measured using a second pixel activity metric different from the first pixel activity metric (La, [0078], Sad, SATD, SSD may be used).
Regarding claim 7, LA discloses the method of claim 1, further comprising identifying the pixel activity of the first block and the second block based on one of: gray-level co-occurrence matrix, a spatial gradient, wavelet transform, discrete cosine function, or average pixel value in a block ([0088], wavelet).
Regarding claim 8, analyses are analogous to those presented for claim 1, and are applicable for claim 8
Regarding claim 10, analyses are analogous to those presented for claim 4 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 5 and are applicable for claim 11.
Regarding claim 13, analyses are analogous to those presented for claim 7 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, wherein a device ([0030], memory ([0030], processor ([0030])
Regarding claim 15, analyses are analogous to those presented for claim 2, and are applicable for claim 15, 
Regarding claim 17, analyses are analogous to those presented for claim 4 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 5 and are applicable for claim 18.
Regarding claim 20, analyses are analogous to those presented for claim 7 and are applicable for claim 20.
Claims 3 and 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over US 20160165235 A1-LA, US 20100302453 A1-Paschalakis et al (Hereinafter referred to Pas”), in view of US 20090207315 A1-Ikeda et al (Hereinafter referred to as Ikeda”), in further view of US 20070014368 A1-MacInnis et al (hereinafter referred to as Mac”).
Regarding claim 3, Ikeda discloses the method of claim 2 (see claim 2), 
LA, Pas, and Ikeda fails to explicitly disclose in detail wherein estimating motion comprises: calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost.
However, in the same field of endeavor, Mac discloses calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost ([0041], wherein a motion vector is associated with reference and current block (first and second block); [0042], if the cost of the lowest cost motion vector isn’t sufficient less than the cost of zero motion vector, than the zero motion vector is identified. Therefore, it is obvious that each vector has a calculated cost associated with it)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by LA, Pas, and Ikeda to disclose wherein estimating motion comprises: calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost as taught by MAC, may improve immediate neighbors and neighbors up to 8 pixels away ([0045], Mac).
Regarding claim 9, analyses are analogous to those presented for claim 3 and are applicable for claim 9.
Regarding claim 16, analyses are analogous to those presented for claim 3 and are applicable for claim 16.
(2) Response to Argument
On pages 4-9, appellant argues that none of the cited references, nor their combination, discloses or suggests estimating motion based on a subset of candidate blocks of a second image having differences in pixel activity with pixel activity of a first image less than a threshold value wherein pixel activity comprises variations of pixel intensities within a block. 
Appellant argues that La fails to disclose estimating motion based on a subset of plurality of candidate blocks. The examiner respectfully disagrees. Inter alia, La teaches an equation in [0078] for a distortion cost, jmt=Distmt+Kmt*Rmt. Kmt is the coefficient for motion estimation. Dist is the difference between a pixel in a motion compensated macroblock using candidate motion vector and pixel in an input macroblock. When this equation is manipulated to solve for motion estimation, which would be to solve the equation for KMT, one of ordinary skilled in the art would be able to generate motion based on the subset of plurality of candidate blocks which is interpreted as the macroblocks. The examiner notes that macroblocks are a subset of blocks. In other words, motion estimation uses a lagrangian coefficient (cost). The cost is the distortion based on the difference between pixels in a motion compensation macroblock (reference frame) and a pixels in an input macroblock. Jmt is the rate distortion cost that is based on distmt (at least part on the difference in pixel activity). La further discloses in Fig 5, [0105] comparing macroblocks between multiple frames. The examiner would like to note that there are several blocks in a macroblock, which is interpreted as a subset). In fact, [0105-0106] discloses comparing each row of the macroblocks. La disclose in [0079], the optimal motion estimation is repeated with respect to each of the reference frames, using a plurality of reference frames. In addition,
The Appellant fails to clearly define pixel activity. Therefore, the examiner turns to La in [0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference)). 
La fails to explicitly disclose subset of candidate blocks of a second image having differences in pixel activity with pixel activity of a first image less than a threshold value wherein pixel activity comprises variations of pixel intensities within a block. On page 6, Appellant argues that Paschalakis also fails to disclose estimating motion based on a subset of candidate blocks of a second image having differences in pixel activity with pixel activity of a first image less than a threshold value. The examiner respectfully disagrees.
Paschalakis discloses in [0012], estimating temporal transition (one of ordinary skilled in the art understands that a temporal transition is motion) wherein comparing the intensity values of pixels within the intensity values of pixels in at least one other frame in the sequence to generate intensity difference values (variations). These values are compared to a threshold; [0014], wherein determine the sign of each intensity difference value; [0016], wherein determine a measure of uniformity of the direction of intensity variations between the frame and other frames.
On page 7, Appellant argues that Ikeda fails to disclose estimating motion based on a subset of plurality of candidate blocks of the second image. The examiner respectfully disagrees.
Ikeda discloses in [0007] the calculation of motion vectors, which is done by estimating motion. In order to calculate the motion vectors, the calculation is done based on differences in pixel values between pixel blocks provided in a base frame and pixel blocks provided in a reference frame. The reference frame is the second image that contains the pixel blocks, which are interpreted as subset of candidate blocks. Ikeda further discloses in [0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract). Therefore, combining all references as a whole, one of ordinary skilled in the art would be able to accurately implement the claimed invention. 
The appellant argues the rejection of claim 8, 14. The examiner notes that the arguments above can be used for claims 8 and 14.
On page 12, Appellant argues withrespect to claims 3, 9, and 16, that MacInnis fails to disclose or suggest estimating motion between a first image and a second image based on a subset of a plurality of candidate blocks of the second image, wherein the subset of the plurality of candidate blocks have differences in pixel activity with pixel activity of a first block of the first image less than a threshold value, wherein pixel activity comprises variations of pixel intensities within a block. However, the claimed limitation of claims 3, 9, and 16 states wherein estimating motion comprises: calculating a cost for each vector of a plurality of vectors from pixels of a first block of the first image to pixels of the subset of blocks of the second image; and identifying the vector having the lowest cost. Mac discloses calculating a cost for each vector of a plurality of vectors from pixels of the first block to pixels of the second block; and identifying the vector having the lowest cost  in [0041], wherein a motion vector is associated with reference and current block (first and second block); [0042], if the cost of the lowest cost motion vector isn’t sufficient less than the cost of zero motion vector, than the zero motion vector is identified. Therefore, it is obvious that each vector has a calculated cost associated with it. 
On page 13, Appellant argues that Ikeda fails to disclose pixel activity metrics used to measure differences in pixel activity defined in claim 1 as variations of pixel intensities within a block. The examiner respectfully disagrees.
The examiner would like to note that there is nothing in claim 1 that states that a pixel activity metric is associated with variations of pixel intensities within a block. However, Ikeda discloses in [0014], wherein calculating block activity for each pixel block between two frames. Comparing the block activity with a threshold; [0017], wherein the threshold unit determines whether or not the block activity value is smaller than a threshold. The examiner notes that the activity value represents the degree of variation in pixel value (pixel activity) in frames as taught in the abstract. Ikeda also teaches in the abstract, calculating an activity value. Ikeda further teaches in [0007-8], sum of absolute difference is the pixel activity metric. Furthermore, the Office action that the Appellant relies on does suggest comparing pixel activity. La teaches in [0060-61], wherein in [0060], comparing each pixel (interpreted as pixel activity) in the first frame with pixel in the second frame; [0061] discloses when the corresponding blocks between he first and second frames are not identical (different), the first bit may be “0”; Fig. 5, [0105],  pixel by pixel comparison, of blocks in a first frame to blocks in a second frame; [0130], wherein determining that a correlation does not exist between the first frame and the second frame (difference). La further teaches in [0078] different pixel activity metrics to use to measure pixel activity such as Sad, SATD, SSD. Therefore, a person of ordinary skilled in the art would understand 
La’s teaching of using SAD, SATD, or SSD as a distortion function as disclosing or suggesting a second pixel activity metric from a first pixel activity metric for measuring variations in pixel intensity within a block.
On page 15, the Appellant argues that La fails to disclose using the spatial transforms to identify pixel activity of the first block and the plurality of candidate blocks. The examiner respectfully disagrees.
Paschalakis discloses in [0012], wherein comparing the intensity values of pixels within the intensity values of pixels in at least one other frame in the sequence to generate intensity difference values (variations); [0014], wherein determine the sign of each intensity difference value; [0016], wherein determine a measure of uniformity of the direction of intensity variations between the frame and other frames).In combination with Paschalakis, La teaches  in [0060 comparing pixels which is interpreted as pixel activity. La further teaches in [0088], wavelet as the spatial transform to identify pixel activity. Therefore, the rejections should remain.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LERON BECK/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.